 



Exhibit 10.5
Director Grant
Quovadx, Inc.
2006 Equity Incentive Plan
Restricted Stock Award Agreement
     Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”)
and this Restricted Stock Award Agreement (the “Agreement”) (collectively, the
“Award”) and in consideration of your services rendered or to be rendered, as
applicable, Quovadx, Inc. (the “Company”) has granted you a Restricted Stock
Award under its 2006 Equity Incentive Plan (the “Plan”) for the number of shares
of the Company’s Common Stock subject to the Award as set forth in the Grant
Notice. Defined terms not explicitly defined in this Agreement but defined in
the Plan shall have the same definitions as in the Plan.
     The details of your Award are as follows:
     1. Vesting. Subject to the limitations contained herein and in the Plan,
your Award will vest as follows:
          (a) The shares will vest as provided in the Vesting Schedule set forth
in your Grant Notice, provided that vesting will cease upon the termination of
your Continuous Service.
          (b) Shares subject to your Award that have vested in accordance with
the Vesting Schedule set forth in the Grant Notice and this Section 1 are
“Vested Shares.” Shares subject to your Award that are not Vested Shares are
“Unvested Shares.”
     2. Number of Shares. The number of shares of Common Stock subject to your
Award as referenced in your Grant Notice may be adjusted from time to time for
capitalization adjustments as set forth in the Plan.
     3. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, you may not be issued any shares of Common Stock under your
Award unless the shares of Common Stock are either then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you will not
receive such shares if the Company determines that such receipt would not be in
material compliance with such laws and regulations.

-1-



--------------------------------------------------------------------------------



 



     4. Right of Reacquisition. The Company shall simultaneously with the
termination of your Continuous Service automatically reacquire (the
“Reacquisition Right”) for no consideration all of the Unvested Shares, unless
the Company agrees to waive its Reacquisition Right as to some or all of the
Unvested Shares. Any such waiver shall be exercised by the Company by written
notice to you or your representative (with a copy to the Escrow Agent, as
defined below) within ninety (90) days after the termination of your Continuous
Service, and the Escrow Agent may then release to you the number of Unvested
Shares not being reacquired by the Company. If the Company does not waive its
Reacquisition Right as to all of the Unvested Shares, then upon such termination
of your Continuous Service, the Escrow Agent shall transfer to the Company the
number of Unvested Shares the Company is reacquiring. The Reacquisition Right
shall expire when all of the shares have become Vested Shares in accordance with
Section 1.
     5. Change in Control. Notwithstanding any other provisions of the Plan to
the contrary, in the event of a Change in Control before your Continuous Service
terminates, the shares subject to this award shall become fully vested upon the
effective date of the Change in Control.
     6. Escrow of Unvested Common Stock. As security for your faithful
performance of the terms of this Agreement and to insure the availability for
delivery of your Common Stock in connection with the Reacquisition Right
provided in Section 4 above, you agree to the following “Joint Escrow” and
“Joint Escrow Instructions,” and you and the Company hereby authorize and direct
the Secretary of the Company (“Escrow Agent”) to make arrangements with respect
to all Unvested Shares awarded pursuant to the terms of this Agreement and of
your Grant Notice, in accordance with the following Joint Escrow Instructions:
          (a) In the event your Continuous Service terminates, the Company
shall, pursuant to the Reacquisition Right in Section 4 above, automatically
reacquire for no consideration all Unvested Shares, within the meaning of
Section 1 above, as of the date of such termination, unless the Company elects
to waive such right as to some or all of the Unvested Shares. If the Company (or
its assignee) elects to waive the Reacquisition Right, the Company or its
assignee will give you and Escrow Agent a written notice specifying the number
of Unvested Shares not to be reacquired. You and the Company hereby irrevocably
authorize and direct Escrow Agent to close the transaction contemplated by such
notice as soon as practicable following the date of termination of your
Continuous Service in accordance with the terms of this Agreement and the notice
of waiver, if any.
          (b) Vested Shares shall be delivered to you electronically upon
vesting.
          (c) At any closing involving the transfer or delivery of some or all
of the property subject to the Grant Notice and this Agreement, Escrow Agent is
directed (a) to date any stock assignments necessary for the transfer in
question, (b) to fill in the number of Unvested Shares being transferred, and
(c) to deliver same, together with the certificate, if any, evidencing the
Unvested Shares to be transferred, to you or the Company, as applicable.
          (d) You irrevocably authorize the Company to deposit with Escrow Agent
the certificates, if any, evidencing the Unvested Shares to be held by Escrow
Agent hereunder and

-2-



--------------------------------------------------------------------------------



 



any additions and substitutions to the Unvested Shares as specified in this
Agreement. You do hereby irrevocably constitute and appoint Escrow Agent as your
attorney-in-fact and agent for the term of this escrow to execute with respect
to such securities and other property all documents of assignment and/or
transfer and all stock certificates, if any, necessary or appropriate to make
all securities negotiable and complete any transaction herein contemplated.
          (e) This escrow shall terminate upon the expiration or application in
full of the Reacquisition Right, whichever occurs first, and the completion of
the tasks contemplated by these Joint Escrow Instructions; provided, however,
that this escrow shall not terminate with respect to any Unvested Shares that
vest, but for which you have not satisfied any applicable federal, state, local
and foreign tax withholding obligation of the Company or an Affiliate which
arise in connection with vesting of the Unvested Shares.
          (f) If, at the time of termination of this escrow, Escrow Agent should
have in its possession any documents, securities, or other property belonging to
you, Escrow Agent shall deliver all of same to you and shall be discharged of
all further obligations hereunder.
          (g) Except as otherwise provided in these Joint Escrow Instructions,
Escrow Agent’s duties hereunder may be altered, amended, modified, or revoked
only by a writing signed by all of the parties hereto.
          (h) Escrow Agent shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties or their assignees. Escrow Agent shall not be personally liable
for any act Escrow Agent may do or omit to do hereunder as Escrow Agent or as
attorney-in-fact for you while acting in good faith and any act done or omitted
by Escrow Agent pursuant to the advice of Escrow Agent’s own attorneys shall be
conclusive evidence of such good faith.
          (i) Escrow Agent is hereby expressly authorized to disregard any and
all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law, and is hereby
expressly authorized to comply with and obey orders, judgments, or decrees of
any court. In case Escrow Agent obeys or complies with any such order, judgment,
or decree of any court, Escrow Agent shall not be liable to any of the parties
hereto or to any other person, firm, or corporation by reason of such
compliance, notwithstanding any such order, judgment, or decree being
subsequently reversed, modified, annulled, set aside, vacated, or found to have
been entered without jurisdiction.
          (j) Escrow Agent shall not be liable in any respect on account of the
identity, authority, or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.
          (k) Escrow Agent shall not be liable for the outlawing of any rights
under any statute of limitations with respect to these Joint Escrow Instructions
or any documents deposited with Escrow Agent.

-3-



--------------------------------------------------------------------------------



 



          (l) Escrow Agent’s responsibilities as Escrow Agent hereunder shall
terminate if Escrow Agent shall cease to be the Secretary of the Company or if
Escrow Agent shall resign by written notice to each party. In the event of any
such termination, the Company may appoint any officer or assistant officer of
the Company or other person who in the future assumes the position of Secretary
of the Company as successor Escrow Agent and you hereby confirm the appointment
of such successor or successors as your attorney-in-fact and agent to the full
extent of such successor Escrow Agent’s appointment.
          (m) If Escrow Agent reasonably requires other or further instruments
in connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.
          (n) It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the
securities, Escrow Agent is authorized and directed to retain in its possession
without liability to anyone all or any part of said securities until such
dispute shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree, or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but Escrow Agent shall be under no duty whatsoever to institute
or defend any such proceedings.
          (o) By signing this Agreement below, Escrow Agent becomes a party
hereto only for the purpose of said Joint Escrow Instructions in this Section 6;
Escrow Agent does not become a party to any other rights and obligations of this
Agreement apart from those in this Section 6.
          (p) Escrow Agent shall be entitled to employ such legal counsel and
other experts as Escrow Agent may deem necessary properly to advise Escrow Agent
in connection with Escrow Agent’s obligations hereunder. Escrow Agent may rely
upon the advice of such counsel, and may pay such counsel reasonable
compensation therefor. The Company shall be responsible for all fees generated
by such legal counsel in connection with Escrow Agent’s obligations hereunder.
          (q) These Joint Escrow Instructions set forth in this Section 6 shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. It is understood and agreed that
references to “Escrow Agent” or “Escrow Agent’s” herein refer to the original
Escrow Agent and to any and all successor Escrow Agents. It is understood and
agreed that the Company may at any time or from time to time assign its rights
under the Agreement and these Joint Escrow Instructions in whole or in part.
     7. Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.
     8. Irrevocable Power of Attorney. You constitute and appoint the Secretary
of the Company as attorney-in-fact and agent to transfer said Common Stock on
the books of the

-4-



--------------------------------------------------------------------------------



 



Company with full power of substitution in the premises, and to execute with
respect to such securities and other property all documents of assignment and/or
transfer and all stock certificates necessary or appropriate to make all
securities negotiable and complete any transaction herein contemplated. This is
a special power of attorney coupled with an interest (specifically, the
Company’s underlying security interest in retaining the shares of Common Stock
in the event you do not perform the associated services for the Company), and is
irrevocable and shall survive your death or legal incapacity. This power of
attorney is limited to the matters specified in this Agreement.
     9. Rights as Stockholder. Subject to the provisions of this Agreement, you
shall have the right to exercise all rights and privileges of a stockholder of
the Company with respect to the shares deposited in the Joint Escrow. You shall
be deemed to be the holder of the shares for purposes of receiving any dividends
that may be paid with respect to such shares and for purposes of exercising any
voting rights relating to such shares, even if some or all of the shares are
Unvested Shares.
     10. Limitations on Transfer of the Common Stock. In addition to any other
limitation on transfer created by applicable securities laws, you shall not
transfer, sell, assign, hypothecate, donate, encumber, or otherwise dispose of
any interest in the Common Stock while such shares of Common Stock are Unvested
Shares or continue to be held in the Joint Escrow. After any Common Stock has
been released from the Joint Escrow, you shall not transfer, sell, assign,
hypothecate, donate, encumber, or otherwise dispose of any interest in the
Common Stock except in compliance with the provisions herein and applicable
securities laws.
     11. Restrictive Legends. The certificates representing the Common Stock
shall have endorsed thereon appropriate legends as determined by the Company.
     12. Non-transferability of the Award. Your Award is not transferable except
by will or by the laws of descent and distribution.
     13. Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your Award shall obligate the Company or an Affiliate,
their respective stockholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.
     14. Withholding Obligations.
          (a) At the time your Award is granted, or at any time thereafter as
requested by the Company, you hereby authorize withholding from payroll and any
other amounts payable to you, and otherwise agree to make adequate provision in
cash for, as determined by the Company, any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with your Award. In the
Company’s sole discretion, the Company may elect, and you hereby authorize the
Company, to withhold Vested Shares in such amounts as the Company determines are
necessary to satisfy your obligation pursuant to the preceding sentence.

-5-



--------------------------------------------------------------------------------



 



          (b) Unless the tax withholding obligations of the Company or any
Affiliate are timely satisfied as reasonably determined by the Company, then the
Company shall have no obligation to issue a certificate for, or otherwise
deliver, such shares or release such shares from any escrow provided for herein
and any shares held in escrow shall be automatically reacquired by the Company
for no consideration.
     15. Tax Consequences. You have reviewed with your own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You are relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement. You understand that Section 83 of
the Code taxes as ordinary income to you the fair market value of the shares of
Common Stock as of the date any restrictions on the shares lapse (that is, as of
the date on which part or all of the shares vest). In this context,
“restriction” includes the right of the Company to reacquire the shares pursuant
to its Reacquisition Right.
     16. Notices. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (a) the date of personal delivery, including
delivery by express courier, or (b) the date that is five days after deposit in
the United States Post Office (whether or not actually received by the
addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten days’ advance written notice to each of the other parties
hereto:

     
Company:
  Quovadx, Inc.
 
  7600 E. Orchard Road
 
  Suite 300-S
 
  Greenwood Village, CO 80111
 
  Attn: Secretary of the Company
 
   
You:
  Your address as on file with the Company’s
 
  Human Resources Department at the time notice is given
 
   
Escrow Agent:
  Linda K. Wackwitz, Secretary of the Company
 
  Quovadx, Inc.
 
  7600 E. Orchard Road
 
  Suite 300-S
 
  Greenwood Village, CO 80111

     17. Miscellaneous.
          (a) The rights and obligations of the Company under your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by, the
Company’s successors and assigns. Your rights and obligations under your Award
may only be assigned with the prior written consent of the Company.

-6-



--------------------------------------------------------------------------------



 



          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
     18. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
* * * * *
     This Restricted Stock Award Agreement shall be deemed to be signed by the
Company and the Participants upon the signing by the Participant of the
Restricted Stock Grant Notice to which it is attached.
     The Escrow Agent hereby acknowledges and accepts its rights and
responsibilities pursuant to Section 6 above.

 

     
 
Linda K. Wackwitz
   
Secretary of the Company
   
Escrow Agent
   

-7-